DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 9 of the Applicant’s Remarks, filed on 3/8/2021, with respect to the rejection(s) of claim(s) 1, 13, and 19 under the Freund reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is in view of Igarashi et al. (US 2002/0064252 A1, cited in IDS)
In response to the argument (regarding “the next action should be non-final”) presented on p. 8 of the Remarks, it is noted that the subject matter in claim 19 was identified as claim 20 on p. 4 of the Non-Final Rejection and it is determined that the scope in amended claims 1, 13, and 18 has been changed. Therefore, the rejection headings would be different from the ones in Non-Final which is necessitated by Amendment.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
See the limitation discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Applicant has indicated paragraph [0048 – 0049] and Fig. 3 as support for newly added limitation in claims 1, 13, and 18.
It is determined from this support that the Examiner is able to match or identify some elements (such as “end support”, “the first support portion of the end support”, “a second portion of the end support” and “a third portion of the endpoint” in the newly added limitation.
However, the Specification nor Fig. 3 fails to support for the limitation of “a channel-shaped “ and “the third support portion abutting against an end of the septum such that linear movement of the septum is constrained only within one plane”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, and 10 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund et al. (US 2005/0135562 A1, hereunder Freund), and further in view of Igarashi et al. (US 2002/0064252 A1, cited in IDS, Igarashi).
With respect to independent claim 1, Freund teaches in Fig. 1
an anti-scatter collimator as disclosed in paragraph [0003], comprising:
a first layer 6 defining a first retaining member as disclosed in paragraph [0025] at a first surface of the first layer, wherein the first layer has a first attenuation coefficient;
4 defining a second retaining member as disclosed in paragraph [0025] at a first surface of the second layer that faces the first surface of the first layer, wherein the second layer has a second attenuation coefficient; and
a septum 8 disposed between the first layer and the second layer and physically contacting the first retaining member and the second retaining member, wherein:
the first retaining member and the second retaining member maintain a position of the septum relative to the first layer and the second layer, and
the septum has a third attenuation coefficient as disclosed in paragraph [0006] that is greater than the first attenuation coefficient and the second attenuation coefficient plastic injection-mold parts as disclosed in paragraph [0028]; and
an end support as shown in Fig. 1attached to the first layer and to the second layer, wherein the end support borders an end of the septum.
Freund is silent with a channel-shape end support with a first support portion of the end support attached to the first layer, a second support portion of the end support attached to the second layer, and a third support portion of the end support extending between the first support and the second support portion, the third support portion abutting against end of the septum such that linear movement of the septum is constrained only within one plane.
However, Freund teaches in Fig. 1 an end support 4  with a first support portion of the end support attached to the first layer, a second support portion of the end support attached to the second layer, and a third support portion of the end support extending between the first support and the second support portion, the third support 
Igarashi teaches a channel-shaped end support 221. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Freund in order to securely assemble desired septum as an engineering shape choice for attaching the collimator on desired detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 7, in Fig. 1 Freund teaches wherein the end support comprises:
a first support portion that is configured to be attached to the first layer;
a second support portion that is configured to be attached to the second layer; and
a third support portion that extends between the first support portion and the second support portion.
With respect to dependent claim 8, in Fig. 1 Freund teaches wherein: the first support portion extends substantially parallel to the first surface of the first layer, the first support portion defines a first support opening, and the first layer defines a first layer opening that aligns with the first support opening.
With respect to dependent claim 10, Freund teaches wherein the first attenuation coefficient is equal to the second attenuation coefficient because of the plastic injection mold.
With respect to dependent claim 11, Freund is silent with wherein: the septum and a plurality of other septa together define a set of septa, and a pitch at one of the 
	In Figs. 9A and 9B Igarashi teaches the limitation of claim 11. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Freund in order to fabricate a collimator in a desired shape. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 12, in Figs. 9A and 9B Igarashi teaches wherein:
the set of septa are stacked in a first direction to define a stack having an end and a center, and the pitch between the septa at the first surface of the second layer is nonconstant moving from the end to the center.
With respect to independent claim 13,	 Freund teaches in Figs. 9A and 9B an anti-scatter collimator comprising:
a first layer 6 defining a first retaining member as disclosed in paragraph [0035] at a first surface, wherein the first layer has a first attenuation coefficient;
a second layer 4 defining a second retaining member as disclosed in paragraph [0025] at a first surface that faces the first surface of the first layer, wherein the second layer has a second attenuation coefficient; and
8 disposed between the first layer and the second layer and physically contacting the first retaining member and the second retaining member, wherein: the first retaining member and the second retaining member maintain a position of each of the plurality of septa relative to the first layer and the second layer as shown in Fig. 1, but is silent with, but Igarashi teaches 
a pitch between a first septum of the plurality of septa and a second septum of the plurality of septa near the first layer is different than a second pitch between the first septum and the second septum of the plurality of septa near the second layer see paragraph [0063] and Fig. 9B. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Freund in order to have desired collimator by a known design. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Freund is silent with a channel-shape end support with a first support portion of the end support attached to the first layer, a second support portion of the end support attached to the second layer, and a third support portion of the end support extending between the first support and the second support portion, the third support portion abutting against end of the septum such that linear movement of the septum is constrained only within one plane.
However, Freund teaches in Fig. 1 an end support 4  with a first support portion of the end support attached to the first layer, a second support portion of the end support attached to the second layer, and a third support portion of the end support 
Igarashi teaches a channel-shaped end support 221. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Freund in order to securely assemble desired septum as an engineering shape choice for attaching the collimator on desired detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 14 – 15,  in Fig. 9B Igarashi teaches wherein: a groove is defined in the first layer and extends from the first surface of the first layer toward a second surface of the first layer that is opposite the first surface of the first layer, a first end of the first septum is disposed within the groove to maintain the position of the first septum relative to the first layer, the first end positioned between the first surface of the first layer and the second surface of the first layer, and a second groove is defined in the second layer and extends from the first surface of the second layer toward a second surface of the second layer that is opposite the first surface of the second layer,
a second end of the first septum is disposed within the second groove to maintain the position of the first septum relative to the second layer, the second end positioned between the first surface of the second layer and the second surface of the second layer.
With respect to dependent claims 16 – 17, in Fig. 9B Igarashi teaches wherein the pitch is less than the second pitch and wherein the second septum extends non-parallel to the first septum.
With respect to independent claim 18, Freund teaches in Fig. 4 a computed tomography (CT) imaging modality as shown in Fig. 4, comprising: 
a radiation source  26 configured to emit radiation;
a detector array 20 configured to detect at least a portion of the radiation; and 
an anti-scatter collimator disposed between the radiation source and the detector array, the anti-scatter collimator comprising:
a first layer defining a first retaining member at a first surface, wherein the first layer has a first attenuation coefficient;
a second layer defining a second retaining member at a first surface that faces the first surface of the first layer, wherein the second layer has a second attenuation coefficient;
a septum disposed between the first layer and the second layer and physically contacting the first retaining member and the second retaining member, wherein:
the first retaining member and the second retaining member maintain a position of the septum relative to the first layer and the second layer, and
the septum has a third attenuation coefficient that is greater than the first attenuation coefficient and the second attenuation coefficient; and
an end support attached to the first layer and to the second layer, wherein the end support borders an end of the septum as discussed above.

However, Freund teaches in Fig. 1 an end support 4  with a first support portion of the end support attached to the first layer, a second support portion of the end support attached to the second layer, and a third support portion of the end support extending between the first support and the second support portion, the third support portion abutting against end of the septum such that linear movement of the septum is constrained only within one plane. 
Igarashi teaches a channel-shaped end support 221. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Freund in order to securely assemble desired septum as an engineering shape choice for attaching the collimator on desired detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 19, in Fig. 1 Freund teaches the first layer extending substantially parallel to the second layer.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund modified by Igarashi, and further in view of Hawman (US 2006/0146081 A1, previously cited).

With respect to dependent claim 2, Freund is silent with wherein: a groove is defined in the first layer and extends from the first surface of the first layer toward a second surface of the first layer that is opposite the first surface of the first layer, the first retaining member comprises a pair of sidewalls of the first layer that define the groove, and the septum is disposed within the groove to maintain the position of the septum relative to the first layer.
	In Fig. 2  and in paragraph [0028] Hawman teaches the limitation of claim 2.
In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Freund modified by Igarashi in order to hold septums by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 3 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund modified by Hawman, and further in view of Igarashi et al. (US 7,526,070 B2; hereunder Igarashi3; previously cited)
The teaching of Freund modified by Igarashi and Hawman has been discussed above.
With respect to dependent claims 3 – 5, Freund is silent with wherein: the first retaining member comprises a protruding member that extends from the first surface of the first layer toward the first surface of the second layer, a groove is at least partially defined by the protruding member, and the septum is disposed within the groove to maintain the position of the septum relative to the first layer and wherein the protruding 
	In Fig. 1A, Igarashi3 teaches a plurality of protruding members to hold septum in between them. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Freund modified by Igarashi and Hawman in order to hold septum by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 6, in Fig. 1A Igarashi teaches wherein the groove is defined by a first sidewall of the first protruding member, a second sidewall of the second protruding member, and the first surface of the first layer.
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund modified by Igarashi, and further in view of Galish et al. (US 2003/0223548 A1, cited in the IDS, hereunder Galish)

With respect to dependent claims 9 and 20, in Fig. 1 Freund teaches wherein the third support portion defines a window through which the septum is visible and the end support defining a window through which the septum is visible.
	In addition, Garlish teaches a window 102. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Freund modified by Igarashi in order to access the collimator assembly. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884